DETAILED ACTION
	Claims 1-21 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu et al., U.S. PG-Publication No. 2017/0286399 A1, in view of Asiimwe et al., "Automatic Text Standardisation by Synonym Mapping." BCS Specialist Group on Artificial Intelligence Expert Update, Vol.10, pp.9-17, 2010 (hereinafter Asiimwe), further in view of Baker et al., U.S. Patent No. 7,925,498 B1, further in view of Sanfilippo, U.S. Patent No. 6,260,008 B1.

Claim 1
	Popescu discloses a method for analyzing language content, by a processor. Popescu discloses a corpus pattern paraphrasing system 100 comprising an analyzing circuit 101 that "analyzes [a] corpus of sentences 130 stored in [a] database 120." Popescu, ¶ 27.
	Popescu discloses identifying an ambiguous sentence. Analyzing circuit 101 "identifies the lexical features around ambiguous words in the corpus of sentences 130 to give meaning to ambiguous words" and "determines relationships between senses of words in the corpus." Id. at ¶¶ 29-30.
	Popescu discloses selecting a first word and a second word within the ambiguous sentence. Popescu discloses using "regular rules" and sentence structures to classify the terms of the sentence to create a pattern for creating paraphrases of the sentence. Id. at ¶ 36 (identifying X, Y, Z, and U as each a class of words; thus, selecting words X, Y, Z, and U within the sentence).
	Popescu discloses determining at least one synonym … for the first word and at least one synonym outlier for the second word. Popescu discloses an aligning circuit 103 that uses "substitute or synonym words determined by the analyzing circuit 101"  to align "the classes of words with the substitute or synonym words according to their syntactic slots to give the same semantic meaning with the different words to paraphrase the identified sentence using the different set of substitute or synonym words." Id. at ¶ 38.
	Popescu discloses generating a phrase utilizing the at least one synonym … for the first word and the at least one synonym … for the second word. Aligning circuit 103 "aligns the classes of words … with the synonym or substitute word in each possible combination and calculates the probability that the same semantic meaning is given." Id. at ¶¶ 39-40. Accordingly, Popescu generates paraphrases of a given sentence by using each possible combination of synonyms for each class of words (e.g. X, Y, Z, and U).
	Popescu does not expressly disclose identifying an ambiguous sentence by determining the sentence includes at least one word having a first meaning under a first context and a second, different meaning under a second context; and determining a context for the ambiguous sentence based on the generated phrase.
	Asiimwe discloses identifying an ambiguous sentence by determining the sentence includes at least one word having a first meaning under a first context and a second, different meaning under a second context. Asiimwe discloses a method for disambiguating polysemous words (i.e. ambiguous words) by mapping synonymous words to a common token to obtain a standardized text. Asiimwe, 10. The disambiguation method determines "the correct sense Sw of the polysemous target word w in the context Cw, out of all the possible senses of the word." Id. at 13. Accordingly, a polysemous word w has a first sense (i.e. meaning) in a given context and a second sense in another context. See Id. at 12 (""polysemous words have more than one sense," wherein the task "is to find the meaning of the word, in the context in which it has been used"). For example, Asiimwe describes the word "mortar" to have one meaning in the context of a cookery book (e.g. a mortar and pestle used to grind spices), while another meaning in the context of construction (e.g. "a mixture of lime or cement with sand and water"). See Id. at 9. 
	Asiimwe discloses determining a context for the ambiguous sentence based on the generated phrase. The method obtains a context Cw of a target sentence to determine the correct sense Sw of the polysemous word. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as the target phrase." Id. at 13-14.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the corpus paraphrasing system of Popescu to incorporate the method for disambiguating polysemous words using context taught by Asiimwe. One of ordinary skill in the art would be motivated to integrate disambiguating polysemous words using context into Popescu, with a reasonable expectation of success, in order to disambiguate text without statistical frequency information or hand tagged data, increasing effectiveness for documents in sparse domains. Asiimwe, 10.
	Popescu-Asiimwe does not expressly disclose using synonym outliers.
	Baker discloses synonym outliers. Baker discloses a method for identifying synonyms comprising a step of determining whether a "term shares meaning with [a] corresponding term in [a] candidate synonym." Baker, 2:35-46. Candidate synonyms are ranked using criteria using a score that "is a measure of the confidence in a qualified synonym." Baker disclose that "[d]epending on the application, greater or lesser confidence strength will be request" and "whether a qualified synonym is declared a useful synonym depends on the threshold value of evidence that is sufficient for the application." Id. at 7:11-28; See Also 14:22-25 (disclosing formula used to asses quality of candidate synonym; quality is "compared to a threshold that is determined according to the application of interest").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym word replacements (e.g. substitute words, potential representative words) of Popescu-Asiimwe to incorporate the assessment of synonym quality using a threshold taught by Baker. One of ordinary skill in the art would be motivated to integrate incorporating lower quality synonyms (i.e. synonym outliers) into Popescu-Asiimwe, with a reasonable expectation of success, in order to enable a user to customize the quality of replacement words "according to the application of interest." See Baker, 14:22-25.
	Popescu-Asiimwe-Baker does not expressly disclose determining a context for he ambiguous sentence by analyzing different combinations of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word to determine whether any of the different combinations produce a distinct noun-verb phrase; wherein the distinct noun-verb phrase includes one or more noun phrases and one or more verb phrases that when appearing in conjunction describe a subject of the ambiguous sentence.
	Sanfilippo discloses determining a context for he ambiguous sentence by analyzing different combinations of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word to determine whether any of the different combinations produce a distinct noun-verb phrase. Sanfilippo discloses "a method of disambiguating first and second words occurring in a first predetermined syntactic relationship." Sanfilippo, 3:1-28. The syntactic relationship "may involve verb-object word pairs" and "verb-subject" pairs (i.e. noun-verb phrases). Id. at 4:12-25. The method generates a first set of words "where the sense of the first words are synonymically related" and a second set of words "are synonymically related," wherein synonymically related words "have equivalent meaning, i.e. they are synonyms." Id. at 4:26-38. Figure 4 illustrates a method wherein "multiple word sense resolutions can be ranked with reference to the semantic similarity scores used in clustering word sense[s] during disambiguation." As an example, Sanfilippo describes using the determine verb-object pair <wear suit>, determining all the senses of the associated words, and generating a union of intersecting pairs  to determine "the best word sense candidate" for each word. Id. at 13:40-63; See Also 8:6-9:35 (describing steps to "form all possible unique word pairs with non-identical members out of each associated word subset").
	Sanfilippo discloses wherein the distinct noun-verb phrase includes one or more noun phrases and one or more verb phrases that when appearing in conjunction describe a subject of the ambiguous sentence. [NON-FUNCTIONAL DESCRIPTIVE MATERIAL] This limitation has no patentable weight, because it is directed to non-functional descriptive material. This limitation merely conveys meaning of the "noun-verb phrase" to a human reader independent of the computer-implemented method. There is no functional relationship between the claimed method and the noun-verb phrase because the functional programming of the method does not change based on what the "noun-verb phrase" represents; these limitations merely describe the data being processed to a human reader.1 See MPEP 2111.05.
	Nonetheless, Sanfilippo discloses that the syntactic relationships determined in text are pairs of words that describe a sentence subject. A "parser extracts and labels all verb-object pairs" and "all verb-subject pairs." Id. at 5:48-62, emphasis added. The method uses "semantic similarity … to disambiguate … word pairs with reference to the syntactic context in which they occur, such as verb-noun pairs stating in verb-object or verb-subject relationship[s]." Id. at 4:39-46, emphasis added.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disambiguation method of Popescu-Asiimwe-Baker to incorporate the disambiguation of verb-subject pairs using synonymous combinations as taught by Sanfilippo. One of ordinary skill in the art would be motivated to integrate disambiguation of verb-subject pairs into Popescu-Asiimwe-Baker, with a reasonable expectation of success, in order to use "clusters of synonyms … so as to increase the effective disambiguation capability." Sanfilippo, 4:26-33.

Claim 2
	Popescu discloses wherein the generated phrase includes a selected one of the at least one synonym outlier for the first word and a selected one of the at least one synonym outlier for the second word. Aligning circuit 103 "aligns the classes of words … with the synonym or substitute word in each possible combination and calculates the probability that the same semantic meaning is given." Popescu, ¶¶ 39-40. Accordingly, Popescu generates paraphrases of a given sentence by using each possible combination of synonyms for each class of words (e.g. X, Y, Z, and U).

Claim 3
	Asiimwe discloses wherein the determining of the context for the ambiguous sentence includes searching a database for a context in which the generated phrase is utilized. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as the target phrase." Asiimwe, 13-14. The Internet query (e.g. Google query) is a database query.

Claim 4
	Asiimwe discloses wherein the determining of the context for the ambiguous sentence is performed external to a trained dataset. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as the target phrase." Asiimwe, 13-14. The Internet query (e.g. Google query) is performed on an external system.

Claim 5
	Asiimwe discloses wherein the determining of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word is performed utilizing a clustering method. Asiimwe discloses "cluster[ing] words according to their synonym relationships," wherein "words that are synonyms in a given context are clustered together." Asiimwe, 11 (3.1 Creating the Clusters).

Claims 8-12
	Claims 8-12 recite a system configured to perform the steps of the method recited in claims 1-5. Accordingly, claims 8-12 are rejected as indicated in the rejection of claims 1-5.

Claims 15-19
	Claims 15-19 recite a medium storing instructions for performing the steps of the method recited in claims 1-5. Accordingly, claims 15-19 are rejected as indicated in the rejection of claims 1-5.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of Asiimwe, further in view of Baker, further in view of Sanfilippo, further in view of Rosso et al., "Text categorization and information retrieval using wordnet senses." In The Second Global Wordnet Conference GWC, pp. 299-304. 2004.

Claim 6
	Rosso discloses wherein the clustering method includes at least one of 4-nearest neighbors (k-NN) clustering and k-means clustering. Rosso discloses using a clustering technique "to evaluate semantic lemmatization (i.e. the expansion into synonyms)" using a "Bisecting-Spherical K-Means" algorithm. Rosso, 301.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym replacement methods of Popescu-Asiimwe-Baker-Sanfilippo to incorporate the K-means clustering algorithm taught by Rosso. One of ordinary skill in the art would be motivated to integrate the K-means clustering algorithm into Popescu-Asiimwe-Baker-Sanfilippo, with a reasonable expectation of success, in order to provide meaning and structure in order to increase "speed, efficiency, or understandability" of processing a document. Rosso, 301.

Claim 13
	Claim 13 recites a system configured to perform the steps of the method recited in claim 6. Accordingly, claim 13 is rejected as indicated in the rejection of claim 6.

Claim 20
	Claim 20 recites a medium storing instructions for performing the steps of the method recited in claim 6. Accordingly, claim 20 is rejected as indicated in the rejection of claim 6.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of Asiimwe, further in view of Baker, further in view of Sanfilippo, further in view of Meystel et al., U.S. PG-Publication No. 2001/0056445 A1.

Claim 7
	Meystel discloses receiving a document; dividing the document into a plurality of paragraphs; and dividing each of the plurality of paragraphs into a plurality of sentences, wherein the ambiguous sentence is identified from the plurality of sentences. Meystel discloses a "method of computer based text processing" comprising the step of "inputting a digitally coded text file" and parsing the text file," wherein the "text file is parsed using a system of natural dividers to recognize text sections, paragraphs, sentences, and words." Meystel, ¶ 6.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text processing method for replacing words in a sentence of Popescu-Asiimwe-Baker-Sanfilippo to incorporate parsing a text into paragraphs and sentences as taught by Meystel. One of ordinary skill in the art would be motivated to integrate parsing a text into paragraphs and sentences into Popescu-Asiimwe-Baker-Sanfilippo, with a reasonable expectation of success, in order to structure text by "automatically encapsulating meaningful groups of words within the boundaries of a generalized notion that is considered a text unit of coarser granularity." Meystel, ¶ 5.

Claim 14
	Claim 14 recites a system configured to perform the steps of the method recited in claim 7. Accordingly, claim 14 is rejected as indicated in the rejection of claim 7.

Claim 21
	Claim 21 recites a medium storing instructions for performing the steps of the method recited in claim 7. Accordingly, claim 21 is rejected as indicated in the rejection of claim 7.


Response to Arguments
Applicant's arguments filed 1/4/2022  have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach identifying an ambiguous sentence by determining the sentence includes at least one word having a first meaning under a first context and a second, different meaning under a second context, because "Popescu does not appear to describe what is defined as an ambiguous word, other than by inference." Rem. 10-11/
The Examiner disagrees.
	Asiimwe discloses identifying an ambiguous sentence by determining the sentence includes at least one word having a first meaning under a first context and a second, different meaning under a second context. Asiimwe discloses a method for disambiguating polysemous words (i.e. ambiguous words) by mapping synonymous words to a common token to obtain a standardized text. Asiimwe, 10. The disambiguation method determines "the correct sense Sw of the polysemous target word w in the context Cw, out of all the possible senses of the word." Id. at 13. Accordingly, a polysemous word w has a first sense (i.e. meaning) in a given context and a second sense in another context. See Id. at 12 (""polysemous words have more than one sense," wherein the task "is to find the meaning of the word, in the context in which it has been used"). For example, Asiimwe describes the word "mortar" to have one meaning in the context of a cookery book (e.g. a mortar and pestle used to grind spices), while another meaning in the context of construction (e.g. "a mixture of lime or cement with sand and water"). See Id. at 9. 
Applicant’s arguments with respect to claim(s) 1, 8, and 15 in regards to the limitation determining a context … by analyzing different combination of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word to determine whether any of the different combinations produce a distinct noun-verb phrase, wherein the distinct non-verb phrase includes one or more noun phrases and one or more verb phrases that when appearing in conjunction describe a subject of the ambiguous sentence have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Sanfilippo, U.S. Patent No. 6,260,008 B1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        April 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reason for the limitation stating that the distinct noun-verb phrase is non-functional descriptive matter is because the claim recites that the phrase "describe[s] a subject of an ambiguous sentence," but no function is used to (1) determine said subject and/or (2) use said subject. Thus, saying some text merely describes something without any function associated to the description makes the description itself non-functional. An exemplary functional step that could be added to the claim is searching a subject matter repository to determine if there are any subject, contexts, etc. in which the noun-verb phrases appears. Spec. ¶ 26.